             Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 1 of 10 Page ID #:79
        Case 2:19-mj-02598-DUTY                       *SEALED*            Document 1-1 *SEALED*                Filed 06/21119   Page 1 of 10
                                                                            Page ID #:30
AO 93 (Rev. 11113) Search and Seizure Warrant (USAO COCA Rev. 04117)




                                                UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                    Central District of California


                             In the Matter of the Search of                         )
                   (Briefly describe theproperty to be searched or identifythe      )
                                  person by name and address)                       )       Case No.2: 19-mj-02598

           The following digital data, contained within a                           )
           SanDisk USB thumb drive, serial number:                                  )
           BN 160725619B                                                            )
                                                                                    )
                                                                                    )

                                                      SEARCH           AND SEIZURE             WARRANT
To:       Any authorized         law enforcement        officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):


        See Attachment A

         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

        See Attachment B

        Such affidavit(s)        or testimony    are incorporated       herein by reference.

          YOU ARE COMMANDED                         to execute this warrant on or before 14 days from the date of its issuance (not to exceed   14 days)

        ~ in the daytime 6:00 a.m. to 10:00 p.m.                  D     at any time in the day or night because good cause has been established.
         Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.

       D Pursuant to 18 U .S.C. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.c.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

        D for __          days (not to exceed 30)     D     until, the facts justifying,   the later specifi



Date and time issued              & (2-1 {c1
City and state:                ~L=o=s~A~n=ge=l=e=s,~C=A~                     _


AUSA:              Scott M. Lara         x0427
             Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 2 of 10 Page ID #:80
        Case 2:19-mj-02598-DUTY                      *SEALED*              Document 1-1 *SEALED*                   Filed 06/21119       Page 2 of 10
                                                                             Page ID #:31
AO 93 (Rev. 11/13)   Search and Seizure Warrant (Page 2)


                                                                                 Return

Case No.:                                  Date and time warrant executed:                            Copy of warrant and inventory left with:
  2 -,1(.\                                            ~ r 2-1       I Cj               2- \; H ~'i.
                                                                ,              \ '-\                        ,FO        L'-\OIA \SI\~\6
Inventory made in the presence of:               ,   •
                                                 L.-A·'~t> DEl,                  ·t2.~A-tJ Vf;~Nj\
Inventory of the property taken and name of any person(s) seized:




                                                                             Certification



         I declare under penalty of perj ury that this inventory is correct and was returned along with the original warrant to the
designated judge.




Date:




                                                                                                               Printed name and title
  Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 3 of 10 Page ID #:81
Case 2:19-mj-02598-DUTY *SEALED*   Document 1-1 *SEALED*   Filed 06/21/19   Page 3 of 10
                                     Page ID #:32



                                   ATTACHMENT A

                           PROPERTY TO BE SEARCHED

         The following digital data, contained within a SanDisk USB

   thumb drive, serial number: BN160725619B,        provided by Facebook,

   Inc. on February 6, 2019 to LAPD, pursuant        to the Superior Court

   of California, County of Los Angeles search warrant, Warrant No.

   19V065, issued on December 19, 2018, and containing information

   associated with the SUBJECT ACCOUNT identified as

   https://facebook.com/martin.loza.188.




                                         1
   Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 4 of 10 Page ID #:82
Case 2:19-mj-02598-DUTY     *SEALED*   Document 1-1 *SEALED*     Filed 06/21/19   Page 4 of 10
                                         Page ID #:33




                                       ATTACHMENT   B

    ITEMS TO BE SEIZED

           1.   All records relating to violations             of 18 U.S.C.

    §§   2252A(a) (2) (receipt and distribution           of child pornography)

    and 2252A (a)(5)(B) (access with intent to view and possession of

    child pornography)        (collectively, the "Subject Offenses"),

    occurred on or after January 1, 2017, namely:

                a.        Child pornography,     as defined in 18 U.S.C.

    § 2256(8)

                b.      Any records, documents, programs, applications,

    or materials,      including electronic mail and electronic messages,

    that refer to child pornography,           as defined in 18 U.S.C.

    § 2256(8), including but not limited to, documents that refer to

    the possession,        receipt, distribution,       transmission,

    reproduction, viewing, sharing, purchase,              or downloading,

    production,      shipment, order, requesting,         trade, or transaction

    of any kind, involving child pornography.

                c.     Any records, documents, programs, applications,

    or materials,      including electronic mail and electronic messages,

    tending to identify persons involved in the possession, receipt,

    distribution,     transmission, reproduction,          viewing, sharing,

   purchase, or downloading, production,            shipment, order,

    requesting, trade, or transaction of any kind, involving child

   pornography,      as defined in 18 U.S.C. § 2256(8)

                d.     Any records, documents, programs, applications,

    or materials,     including electronic mail and electronic messages,




                                             1
   Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 5 of 10 Page ID #:83
Case 2:19-mj-02598-DUTY     *SEALED*   Document 1-1 *SEALED*    Filed 06/21119   Page 5 of 10
                                         Page ID #:34




    that identify any minor visually depicted while engaging in

    sexually explicit conduct, as defined in 18 U.S.C.               §   2256(2) (B)

                 e.       Any records, documents, programs, applications,

    or materials or items which are sexually arousing to individuals

    who are interested in minors, but which are not in and of

    themselves obscene or which do not necessarily depict minors

    involved in sexually explicit conduct.            Such material is

    commonly known as "child erotica" and includes written materials

    dealing with child development, sex education, child

    pornography,      sexual abuse of children, incest, child

    prostitution,     missing children, investigative          techniques of

    child exploitation,        sexual disorders, pedophilia,       nudist

    publications,     diaries, and fantasy writings.

                 f.       Any records, documents, programs, applications,

    or materials,     including electronic mail and electronic messages,

    that pertain to peer-to-peer         file-sharing    software.

                 g.    Any records, documents, programs, applications,

    or materials,     including electronic mail and electronic messages,

    that pertain to accounts with any Internet Service Provider.

                 h.    Any records, documents, programs, applications,

    or materials,     including electronic mail and electronic messages,

    regarding ownership and/or possession           of the SUBJECT ACCOUNT.

                 l.    With respect to the SUBJECT ACCOUNT used to

    facilitate the above-listed violations or containing evidence

    falling within the scope of the foregoing categories of items to

    be seized:




                                             2
   Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 6 of 10 Page ID #:84
Case 2:19-mj-02598-DUTY     *SEALED*   Document 1-1 *SEALED*   Filed 06/21/19    Page 6 of 10
                                         Page ID #:35




                j.        evidence of who used, owned, or controlled the

    SUBJECT ACCOUNT at the time the things described in this warrant

    were created, edited, or deleted, such as logs, registry

    entries, configuration        files, saved usernames and passwords,

    documents, browsing history, user profiles,            e-mail, e-mail

    contacts, chat and instant messaging           logs, photographs,      and

    correspondence;

                k.        evidence of the presence or absence of software

    that would allow others to control the device, such as viruses,

    Trojan horses, and other forms of malicious            software, as well as

    evidence of the presence or absence of security software

    designed to detect malicious software;

                1.        evidence of counter-forensic     programs    (and

    associated data) that are designed to eliminate data from the

    SUBJECT ACCOUNT;

                m.        evidence of the times the SUBJECT ACCOUNT was

    used;

                n.    passwords, encryption keys, and other access

    devices that may be necessary to access the SUBJECT ACCOUNT;

                o.        applications, utility programs,      compilers,

    interpreters, or other software, as well as documentation and

   manuals, that may be necessary to access the SUBJECT ACCOUNT or

    to conduct a forensic examination of it;

                p.        records of or information about Internet Protocol

    addresses used by the SUBJECT ACCOUNT.




                                             3
   Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 7 of 10 Page ID #:85
Case 2:19-mj-02598-DUTY        *SEALED*   Document 1-1 *SEALED*    Filed 06/21119   Page 7 of 10
                                            Page ID #:36




    SEARCH     PROCEDURES       FOR THE SUBJECT     DEVICE

          2.      In searching the SUBJECT DEVICE             (or forensic copies

    thereof), law enforcement personnel executing this search

    warrant will employ the following procedure:

                  a.      Law enforcement personnel          or other individuals

    assisting law enforcement personnel               (the "search team") may

    search any SUBJECT DEVICE capable of being used to facilitate

    the above-listed           violations or containing data falling within

    the scope of the items to be seized.

                  b.      The search team will, in its discretion, either

    search each SUBJECT DEVICE where it is currently located or

    transport it to an appropriate law enforcement                 laboratory or

    similar facility to be searched at that location.

                  c.      The search team shall complete the search of the

    SUBJECT DEVICE as soon as is practicable                 but not to exceed 120

    days from the date of issuance of the warrant.                  The government

    will not search the digital device beyond this 120-day period

    without obtaining an extension of time order from the Court.

                  d.      The search team will conduct the search only by

    using search protocols specifically chosen to identify only the

    specific items to be seized under this warrant.

                          i.      The search team may subject all of the data

    contained in each SUBJECT DEVICE capable of containing any of

    the items to be seized to the search protocols to determine

    whether the SUBJECT DEVICE and any data thereon falls within the

    scope of the items to be seized.                The search team may also

    search for and attempt to recover deleted, "hidden," or


                                                4
   Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 8 of 10 Page ID #:86
Case 2:19-mj-02598-DUTY *SEALED* Document 1-1 *SEALED*    Filed 06/21/19   Page 8 of 10
                                   Page ID #:37



   encrypted data to determine, pursuant to the search protocols,

   whether the data falls within the scope of the items to be

   seized.

                     ii.   The search team may use tools to exclude

   normal operating system files and standard third-party software

   that do not need to be searched.

                     iii. The search team may use forensic examination

   and searching tools, such as "EnCase" and "FTK" (Forensic Tool

   Kit), which tools may use hashing and other sophisticated

   techniques    [, including to search for known images of child

   pornography. 1

                e.   If the search team, while searching a SUBJECT

   DEVICE, encounters immediately apparent contraband or other

   evidence of a crime outside the scope of the items to be seized,

   the team shall immediately discontinue      its search of that

   SUBJECT DEVICE pending further order of the Court and shall make

   and retain notes detailing how the contraband         or other evidence

   of a crime was encountered, including how it was immediately

   apparent contraband or evidence of a crime.

                f.   If the search determines that a SUBJECT DEVICE

   does not contain any data falling within the list of items to be

   seized, the government will, as soon as is practicable,            return

   the SUBJECT DEVICE and delete or destroy all forensic copies

   thereof.

                g.   If the search determines that a SUBJECT DEVICE

   does contain data falling within the list of items to be seized,




                                       5
   Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 9 of 10 Page ID #:87
Case 2:19-mj-02598-DUTY     *SEALED*   Document 1-1 *SEALED*   Filed 06/21119   Page 9 of 10
                                         Page ID #:38




    the government may make and retain copies of such data, and may

    access such data at any time.

                 h.       If the search determines     that the SUBJECT DEVICE

    is (1) itself an item to be seized and/or            (2) contains data

    falling within the list of other items to be seized, the

    government may retain the digital device and any forensic copies

    of the digital device, but may not access data falling outside

    the scope of the other items to be seized            (after the time for

    searching the device has expired) absent further court order.

                 i.       The government may also retain a SUBJECT DEVICE

    if the government, prior to the end of the search period,

    obtains an order from the Court authorizing            retention of the

    device     (or while an application for such an order is pending),

    including in circumstances where the government has not been

    able to fully search a device because the device or files

    contained therein is/are encrypted.

                 j.   After the completion of the search of the SUBJECT

    DEVICE(S), the government shall not access digital data falling

    outside the scope of the items to be seized absent further order

    of the Court.

          3.     This warrant authorizes a review of electronic storage

    media seized, electronically         stored information,     communications,

    other records and information seized, copied or disclosed

    pursuant to this warrant in order to locate evidence, fruits,

    and instrumentalities        described in this warrant.       The review of

    this electronic data may be conducted by any government

    personnel assisting in the investigation,            who may include,       In




                                             6
 Case 2:19-mj-02598-DUTY Document 3 Filed 06/26/19 Page 10 of 10 Page ID #:88
Case 2:19-mj-02598-DUTY   *SEALED*    Document 1-1 *SEALED*     Filed 06/21/19   Page 10 of
                                     10 Page ID #:39




   addition to law enforcement officers and agents, attorneys for

   the government, attorney support staff, and technical experts.

   Pursuant to this warrant, the investigating           agency may deliver a

   complete copy of the seized, copied, or disclosed electronic

   data to the custody and control of attorneys               for the government

   and their support staff for their independent              review.

         4.    The special procedures relating to digital devices

   found in this warrant govern only the search of digital devices

   pursuant to the authority conferred by this warrant and do not

   apply to any search of digital devices pursuant to any other

   court order.




                                           7
